Citation Nr: 1209550	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-49 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a disability due to exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserve with a period of active duty for training (ACDUTRA) from October 2001 to May 2004, and active duty service from November 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.  Although in his substantive appeal, the Veteran indicated that he only wished to appeal the issues of service connection for eye disability, skin disability and exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards, the RO continued to address the  issues of service connection for bilateral knee disability and PTSD in an April 2010 supplemental statement of the case.  In turn, these issues are still considered in appellant status.   

In July 2010, the Veteran submitted additional medical evidence along with a waiver of RO consideration of such evidence. 

The issue of entitlement to service connection for eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Nummular dermatitis with tinea corporis was manifested during the Veteran's active duty service.  

2.  Patellofemoral pain syndrome of the right and left patella was manifested during the Veteran's active duty service.  

3.  The Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in the Southwest Asia Theatre of Operations and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.

4.  The Veteran does not currently suffer from a disability due to exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards for service connection purposes.


CONCLUSIONS OF LAW

1.  Nummular dermatitis with tinea corporis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Patellofemoral pain syndrome of the right and left patella was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

3.  PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  A disability due to exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. § 3.303  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues of entitlement to service connection for skin disability, bilateral knee disability and PTSD, there is no need to undertake any review of compliance with VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in August 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

Duty to Notify

The record shows that in the August 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the October 2007 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, again, the August 2006 notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the issue of entitlement to service connection for exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the Veteran has not identified a specific disability or symptoms that may be associated with such exposure so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  Given the absence of a currently identified disability or symptoms, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Skin Disability

The Veteran is seeking entitlement to service connection for a skin disability.  Service treatment records are silent with respect to any skin complaints.  Unfortunately, a discharge examination does not appear to be of record.  VA treatment records in February 2006, very shortly after his discharge from active duty, showed the Veteran reported skin lesions.  The assessment was skin lesion suggestive of ringworm.  It was noted that the Veteran would be referred to dermatology for evaluation due to association with military service.  A July 2006 dermatology note showed that the Veteran presented with a rash and complained of itching.  A diagnosis of nummular dermatitis.  In his August 2006 claim, the Veteran indicated that his dermatitis began while stationed in Southwest Asia.  

He was afforded a general VA medical examination in September 2006.  The Veteran reported that after returning from Kuwait, he noticed a patchy, itchy, scaly lesion on his right thigh, but did not seek medical evaluation.  The lesion persisted until March 2006 when it disappeared.  However, other similar lesions appeared on both thighs and recently on his arm.  He reported that he went to the VA and was prescribed topical medication.  After examining the Veteran, the examiner diagnosed nummular dermatitis in thighs and right arm, and tinea corporis in forehead.  However, no further etiological opinion was given.  

Follow up VA treatment records continued to show treatment for nummular dermatitis.  A May 2008 private treatment record showed a diagnosis of psoriasiform dermatitis.  Another June 2010 private treatment record showed that the Veteran was still being treated for psoriasiform dermatitis.  

Based on the evidence of record, the Board finds that service connection for a skin disability, described at the VA examination as nummular dermatitis with tinea corporis, is warranted.  Initially, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced skin symptoms while in service.  He is also competent to report a continuity of symptoms since service.  Further, the Veteran's statements have been consistent throughout the appeal period and are supported by the fact that he sought treatment for a skin rash the month following his discharge from service.  Thus, the Board finds that the Veteran's statements are credible.  

Further, the record shows that the Veteran was diagnosed with dermatitis shortly after his discharge from service, and there are current findings of dermatitis.  In sum, given that there is a current diagnosis of a chronic skin disability; and based on continuing symptomatology, a link between the Veteran's current disability and service, service connection is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Bilateral Knee Disability

The present appeal also involves the issue of entitlement to service connection for a bilateral knee disability.  An April 2004 service treatment record showed that the Veteran complained of left knee pain; however, no diagnosis was given.  The February 2006 VA treatment records showed that the Veteran reported knee pain due to spending a lot of time kneeling while in service.  The assessment was knee pain, probably tendinitis.  However, April 2006 x-rays were normal.  An August 2006 MRI showed no definite meniscal or ligamentous tear.  

In his August 2006 claim, the Veteran reported that his bilateral knee pain began in July 2005.  While deployed, he worked as a cable installer and maintenance and was required to do a lot of low crawling to do this job.  Importantly, the Veteran's DD 214 service personnel record shows that the Veteran's military occupational specialty was cable system installation and maintenance.  

At the September 2006 general VA examination, the Veteran reported knee pain since 2005.  He stated that his duties consisted of frequent and prolonged time in kneeling position and he thought it was the reason for his knee pain.  He was afforded a contemporaneous joints examination.  However, the claims file was not available for review.  He again reported having to crawl frequently and squat in uncomfortable and awkward positions to install fiber optic cable.  He indicated that he had experienced knee pain since service.  After examining the Veteran, the examiner diagnosed patellofemoral pain syndrome of the right and left patella.  However, the examiner did not provide an etiological opinion.  

Follow up treatment records continued to show treatment for knee pain.  Importantly, an August 2007 MRI of the left knee showed that the medial meniscus was abnormal.  An October 2007 record indicated that the Veteran had a meniscus tear.  

Based on the evidence of record and when resolving the benefit of the doubt in favor of the Veteran, service connection for patellofemoral pain syndrome of the right and left patella is warranted.  Essentially, when applying the same analysis discussed above, the Veteran has credibly reported that he experienced knee pain while in service given his military occupational specialty.  Importantly, a month after his discharge from service, he presented at the VA also complaining of knee pain.  At the September 2006 VA examination, the examiner diagnosed patellofemoral pain syndrome of the right and left patella.  Further, the Veteran has continued to experience knee pain to the present.  The Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's knee disability to active service.  Again, based on continuing symptomatology, there is a link between the Veteran's current disability and service.  In turn, service connection is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

PTSD

The Veteran is also seeking entitlement to service connection PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's DD 214 service personnel record shows that he was stationed in Kuwait, Iraq and Afghanistan from December 2004 to December 2005.  During this time, he was authorized for imminent danger pay.  In his claim, the Veteran indicated that he was frequently exposed to mortar rounds, car bombs and small arms fire.  In an August 2007 stressor statement, the Veteran reported mortar attacks near where he was stationed.  Under the new criteria, the Veteran's claimed stressors effectively include a fear for his life that is consistent with the places, types, and circumstances of the Veteran's service in the Southwest Asia Theatre of Operations as detailed in his service personnel record.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  Significantly, VA treatment records showed that approximately in 2007, the Veteran was diagnosed with PTSD based on his service in the Southwest Asia Theatre of Operations by a VA psychiatrist.     

Based on the evidence of record, the Board finds that service connection for PTSD is warranted under the new regulatory change to 38 C.F.R § 3.304.  The Veteran's claimed stressors effectively include a fear for his life consistent with the places, types, and circumstances of the Veteran's service in Southwest Asia Theatre of Operations as detailed in his service personnel record.  His lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  Further, a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b).

Exposure to Asbestos, Mustard Gas, Radiation, Herbicides and Gulf War Environmental Hazards

The Veteran is also seeking service connection for a disability due to exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards.  In his claim, the Veteran indicated that he may have been exposure to these agents.  In the August 2006 VCAA, the RO asked the Veteran to identify a specific disability that was caused by these various agents.  Nevertheless, the Veteran has not provided a specific disability or even described any symptoms for which he is claiming service connection, nor has the Veteran submitted any medical evidence in support of his claim.  

While VA has a duty to assist the veteran in the development of his claim, the veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  Without determining whether the Veteran was indeed exposed to such hazards, the absence of current evidence of any disability or chronic symptoms due to such exposure precludes an award of service connection.  Exposure to these agents alone is not in and of itself a disability for which service connection can be granted.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Thus, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for disability due to exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for nummular dermatitis with tinea corporis, patellofemoral pain syndrome of the right and left patella and PTSD is warranted.  To that extent, the appeal is granted.  

Service connection for a disability due to exposure to asbestos, mustard gas, radiation, herbicides and Gulf War environmental hazards is not warranted.  To that extent, the appeal is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for eye disability.  In February 2006, the Veteran complained of eye soreness.  He was afforded a VA eye examination in September 2006.  The Veteran reported eye and nasal allergies since December 2005.  The examiner diagnosed allergic rhino-conjunctivitis and indicated that it was not service-connected.  However, the examiner failed to offer a rationale for this opinion.  A VA examination is insufficient if it fails to provide a clear rationale or explanation for the opinions expressed.  See  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of any currently manifested eye disability.  

Further, the most recent VA treatment records associated with claims file are from October 2007.  Moreover, a review of Virtual VA also does not reveal any additional VA treatment records.  In light of the need to remand for another VA examination, the RO should associate any additional VA treatment records from October 2007 to the present with the Veteran's record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate VA treatment records from October 2007 to the present with the Veteran's record.  

2.  The Veteran should be scheduled for a VA  examination to determine the nature, extent and etiology of any currently manifested eye disability.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current eye disability is related to service, to include his service in the Southwest Asia Theatre of Operations.  A detailed rationale for all opinions expressed should be provided.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


